            Case 1:19-cv-03837-VSB Document 3 Filed 04/30/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :
MARSH & MCLENNAN AGENCY LLC,                              :                            4/30/2019
                                                          :
                                        Plaintiff,        :
                                                          :       19-CV-3837 (VSB)
                      - against -                         :
                                                          :             ORDER
                                                          :
ELMER “RICK” FERGUSON,                                    :
                                                          :
                                         Defendant. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        On April 30, 2019, Plaintiff submitted an Order to Show Cause for a Temporary

Restraining Order and a Preliminary Injunction, along with a memorandum of law and other

papers in support. Accordingly, it is hereby

        ORDERED that a conference shall be held on Plaintiff’s application on May 2, 2019 at

9:00 a.m. in courtroom 518 of the Thurgood Marshall U.S. Courthouse, 40 Foley Square, New

York, New York.

        IT IS FURTHER ORDERED that Defendant may file any written material in response to

Plaintiff’s application on or before May 1, 2019 at 5:30 p.m.

        IT IS FUTHER ORDERED that Plaintiff’s counsel shall serve a copy of this Order, along

with Plaintiff’s papers in support of its application for a temporary restraining order and a

preliminary injunction, on Defendant’s counsel on or before May 1, 2019 at 12:00 p.m.
         Case 1:19-cv-03837-VSB Document 3 Filed 04/30/19 Page 2 of 2




SO ORDERED.

Dated: April 30, 2019
New York, New York
                                               ______________________
                                               Vernon S. Broderick
                                               United States District Judge




                                      2
